Citation Nr: 0306200	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
April 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Reno, Nevada, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which, determined that the veteran had submitted new and 
material evidence and reopened and denied the veteran's claim 
for service connection for PTSD.  In October 1998, the 
veteran testified at an RO hearing.  A copy of the transcript 
is associated with the claims file.

As indicated above, service connection for PTSD has been 
previously denied.  Therefore, the Board has a duty to 
consider the issue of whether new and material evidence has 
been received to reopen the previously denied service 
connection claim.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  While the issue developed for appellate review was 
service connection for PTSD, the Board construes the current 
issue to be whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for PTSD.  The veteran has not been provided with 
the laws and regulations governing reopening previously 
disallowed claims.  However, a favorable decision is being 
rendered on the new and material evidence issue, and there is 
thus no prejudice to the veteran by the Board considering the 
issue in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board pursued additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  Following 
receipt of the requested evidence, the Board gave notice of 
the development as required by Rule of Practice 903 and 
provided 60 days for the veteran to respond.  See 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  The case now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.

2.  In an October 1995 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD; the veteran was informed of this decision the same 
month but did not respond within one year of such 
notification.

3.  Evidence added to the record since the October 1995 
rating decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.   

4.  There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the 
October 1995 rating decision sufficient to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

3.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective on June 18, 1999.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 
(June 18, 1999).  The second amendments became effective 
March 7, 2002.  See Post-Traumatic Stress Disorder Claims 
Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 
7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2002)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2001).  The 1999 amendments primarily codified the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxed 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The Board notes that the 2002 
amendments pertain to PTSD claims resulting from personal 
assault; however, the veteran's claim is not based on a 
personal assault.      

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the 1998 and 1999 criteria 
for evaluating PTSD claims are substantially the same, they 
are, therefore, applicable law under the holding in Karnas.  
38 U.S.C.A. § 5107 (West 2002).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether to 
reopen his claim for service connection for PTSD and, if 
reopened, to decide the question of service connection on the 
merits as VA has complied with the notice and duty to assist 
provisions of the VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
Board notes that collectively, in a June 1998 statement of 
the case, supplemental statements of the case issued in June 
2000, September 2000, April 2001, and November 2001, the 
hearing officer's statements, and various letters to the 
veteran, VA has advised him of the information needed to 
reopen and to substantiate his service-connection claim for 
PTSD.  The veteran was advised that he needed to provide 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor occurred, and a link, established by medical 
evidence, between current symptomatology and claimed in-
service stressor(s) and that VA would obtain identifiable 
medical records.  In particular, the Board observes that the 
hearing officer informed the appellant that he would attempt 
to obtain treatment records from the Vet Center and from the 
VA Medical Center (VAMC) and copies of morning reports and 
that, if the veteran obtained such records, it was his 
responsibility to provide them.  The RO obtained the 
treatment records and, in lieu of the morning reports, the 
veteran furnished a copy of the command chronologies of the 
1st Battalion, 5th Marines, for the period of January 1968 
through March 1968.  In September 2002, VA notified the 
veteran that a VA examination would be scheduled pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  After 
completion of the development, in January 2003 the Board gave 
notice to the veteran and his representative of the 
development and time to respond as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  Both the veteran 
and his representative provided additional argument and the 
veteran's was accompanied by duplicate medical evidence and 
lay statements.

With regard to VA's duty to assist, the Board finds that all 
relevant and available service and post-service VA medical 
records, service personnel records, a copy of the command 
chronologies of the 1st Battalion, 5th Marines, for the period 
of January 1968 through March 1968 furnished by the 
Department of the Navy, private psychological and psychiatric 
evaluations, a September 2002 VA examination report with 
addenda, and a November 2002 private PTSD examination report 
have been associated with the claims file.  The veteran and 
his representative have been given the opportunity to 
supplement the record.  A transcript of the veteran's 
testimony at an RO hearing and additional statements from the 
veteran and his representative have been associated with the 
claims file.  Furthermore, the Board is not aware of the 
existence of additional relevant evidence that could serve to 
reopen and establish service connection for PTSD.  

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the question of whether to reopen and grant the veteran's 
claim for service connection for PTSD as VA has complied to 
the extent possible with the notice and duty to assist 
provisions of the VCAA.  Moreover, in light of the Board's 
decision granting service connection for PTSD, the Board 
finds that there has been no prejudice to the veteran in this 
case that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

A.  New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for PTSD, in an October 
1995 rating decision, noting that the diagnosis of PTSD was 
unsupported by the evidence of record as the veteran had 
failed to provide stressor information.  By a letter dated 
October 12, 1995, the veteran was notified of the RO's action 
and was advised of his appellate rights, but no appeal was 
initiated within one year of the notification.  In October 
1997, the veteran sought to reopen his claim for service 
connection for PTSD.  In a May 1998 rating decision, the 
subject of this appeal, the RO determined that new and 
material evidence adequate to reopen the veteran's claim for 
service connection for PTSD had been submitted, reopened the 
claim and again denied it on the merits.  The veteran was 
notified of this decision and was advised of his appellate 
rights the same month and he perfected an appeal within one 
year of notification. 

Since the veteran did not perfect an appeal of the October 
1995 RO decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  The Board has reviewed all 
the evidence of record, and for the reasons and bases set 
forth below concludes that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).

The evidence presented or secured since the last final denial 
of this claim in October 1995 includes additional service 
personnel records, a copy of the command chronologies of the 
1st Battalion, 5th Marines, for the period of January 1968 
through March 1968 furnished by the Department of the Navy, 
private psychological and psychiatric evaluations, a 
September 2002 VA examination report with addenda, stressor 
information provided by the veteran and his comrades, a 
November 2002 private PTSD examination report, and testimony 
of the veteran at a personal hearing conducted at the RO in 
October 1998.  The Board finds that the private psychological 
and psychiatric evaluations, the 2002 private and VA PTSD 
examination reports, the command chronologies, and lay 
statements provided by the veteran and his comrades bear 
directly or substantially on the specific matter and are so 
significant that they must be considered to fairly decide the 
merits of the claim.  Accordingly, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

B.  Service Connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to in-service 
stressors, in particular during wartime in Vietnam, and 
claims that he has acquired PTSD as a result of such 
exposure.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2002); see also 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as a 
psychosis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
"...medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. 
§ 3.304(f) analysis: a current diagnosis of PTSD and an 
opinion linking such diagnosis to the veteran's reported in-
service stressors.  In December 1994, VA hospital records 
show that the veteran was first diagnosed with PTSD.  The 
veteran's PTSD diagnosis has been reaffirmed in subsequent VA 
treatment records since December 1994 and in private 
psychological evaluations done in 1999, 2000, and 2001 by 
Gary Abrams, Ph.D., George D. Demos, Ph.D. and Robert J. 
Sbordone, Ph.D., and a November 2002 private PTSD psychiatric 
examination.  In addition, the Board observes that the 
September 2002 VA PTSD examiner originally indicated that the 
veteran met the DSM-IV criteria for PTSD as evidenced by 
intrusive recall, nightmares, flashbacks, attempts to 
suppress memories or avoid triggers, decreased interest in 
activities, estrangement from others, constricted affect, 
sleep disturbance, anger dyscontrol, difficulty 
concentrating, and exaggerated startle response.  In addenda 
provided after review of the veteran's claim file, the VA 
examiner stated that it was impossible to separate clinically 
the symptoms that are related to PTSD as opposed to the 
veteran's other psychiatric disorders.  He also indicated 
that two of the RO's supplemental statements of the case 
indicated that the veteran was not entitled to the Combat 
Action Ribbon and that he actually spent only five days in 
Vietnam from initial assignment to patient status and 
therefore lacked a verifiable stressor.  Because of the 
latter, the examiner indicated that the veteran's clinical 
presentation, which is consistent with PTSD, could not be 
supported.  But he added that psychological testing, which 
does not rely on self-report, could be helpful in clarifying 
the veteran's actual diagnosis.  

The Board may consider a physician's opinion to be of less 
weight and credibility when the basis of the opinion is shown 
to be less than complete or contradicted by other evidence.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The Board finds the private November 2002 PTSD psychiatric 
opinion diagnosing the veteran with PTSD and linking it to 
specific in-service stressors is more persuasive when 
compared with the September 2002 VA examiner's amended 
opinion.  Unlike the September 2002 VA examiner's review of 
the claims file, the November 2002 private psychiatrist's, 
Joyce M. Oates, M.D., review indicated that the veteran was 
in Vietnam in January 1968, was a sergeant at that time, 
received the Vietnam Service Medal and had been under mortar 
and night attacks, with no specific stressor mentioned.  Dr. 
Oates noted that the veteran was in Vietnam for about one 
month before he was hospitalized due to corneal abrasions and 
eye infection from 24-hour a day wearing of his contact 
lenses.  That he was hospitalized in Da Nang for about three 
weeks, the first week with his eyes bandaged.  While there, 
Da Nang was under enemy attack three times, once when he had 
bandages on his eyes, twice when they were off.  During the 
attacks, staff encouraged patients to crawl under their beds 
for greater safety.  Minnesota Multiphasic Personality 
Inventory (MMPI) testing done in 1999 and 2000 by Dr. Abrams 
concluded that the veteran had severe PTSD and moderate 
depression.  Dr. Oates stated that she had interviewed the 
veteran for only a short time, so that the history obtained 
from him was minimal but, in general, it corroborated what 
her review had found.  The veteran was hospitalized 
psychiatrically at the VA hospital in 1994, 1996, and 1997, 
with suicidality mentioned as well as survivor's guilt and 
symptoms of PTSD elucidated especially in 1996.  Her 
assessment was that the veteran described symptoms of PTSD; 
that others also had described PTSD symptoms from their 
observations and projective testing also supported a 
diagnosis of PTSD.  The symptoms of PTSD the veteran 
exhibited through testing and recorded in the claims file 
include: recurrent distressing memories of events from 
Vietnam; recurrent nightmares about it; intense psychological 
distress when exposed to things that symbolize what happened; 
markedly diminished interest in significant activities; 
avoidance of anything that will trigger memories or 
nightmares; detachment from others and estrangement from 
children at times; inability to feel love and warmth for 
others; difficulty falling asleep; outbursts of anger; 
difficulty with concentrating; hypervigilance; exaggerated 
startle response.    Dr. Oates concluded that at least one 
set of stressors was documented and that was the bandaging of 
his eyes and his belief and fear, while in the hospital in Da 
Nang that it would be bombed at any moment presenting a 
serious threat to his life or physical integrity.  Based on 
this, psychometric test results and a review of the claims 
file, the veteran met the criteria for PTSD due to his 
experiences in Vietnam.  Service department records and 
comrade statements confirm that the veteran was assigned to a 
unit targeted by mortar/rocket attacks even if only for a 
short period of time and was hospitalized in Da Nang in 
January and had his eyes bandaged following the removal of 
chalazions.  Thus, the Board finds that Dr. Oates' opinion is 
more thorough and of far more probative weight when compared 
to the September 2002 VA examiner's amended opinion.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressors actually occurred, is 
required for service connection.  See Cohen, 10 Vet. App. at 
142.  The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2002); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements and those of comrades.  The veteran's service 
personnel records reflect that his military occupation (MOS) 
was anti-tank assaultman and show that as a platoon sergeant 
he participated in operations against insurgent Communist 
Viet Cong Forces in the Republic of Vietnam in January 1968.  
The veteran received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal with two Bronze 
Stars, and two Republic of Vietnam Meritorious Unit Citations 
(Gallantry Cross Color and Civil Actions Color, 1st Class).  
He received no combat citations and was not a POW.  His 
service medical records reveal no combat wounds, although 
post-service medical records indicate that the veteran 
received a shrapnel wound to his left thumb.  August 2000 
letters from the veteran's platoon commander and the company 
first sergeant with Company C indicate that the claimant 
served as the weapons platoon sergeant for Company C, 1st 
Battalion, 5th Marine Regiment, 1st Marine Division, in 
January 1968.  An unit diary entry dated February 2, 1968 
reflects that the veteran was then transferred from Company C 
to Camp Butler, in Okinawa.  During January 1968, Company C 
was located at the Phu Loc 6 combat base, an area of major 
enemy concentration, and during the month it experienced 
several enemy attacks along with an increasing amount of 
enemy mortar, artillery, rocket and recoilless rifle attacks.  
Thus, the evidence of record does not necessarily establish 
that the appellant was engaged in combat in connection with 
his MOS.  The preponderance of the evidence is against the 
determination of combat status.  Therefore, the veteran's 
statements alone do not constitute conclusive evidence of the 
occurrence of in-service stressor.  See Cohen, 10 Vet. App. 
at 145.  The Board therefore finds that, based on all the 
evidence, the appellant did not engage in combat during his 
tour in Vietnam.

Although the record does not establish the veteran's combat 
status, the Board observes partial, independent corroboration 
of the veteran's alleged non-combat stressors.  First, as it 
concerns the veteran's credibility, the Board notes the 
allegation that the veteran stated that he generally had been 
exposed to mortar and enemy attacks while in Vietnam at the 
Phu Loc 6 combat base.  Information received from his platoon 
commander and the first sergeant of Company C and the command 
chronologies of the 1st Battalion, 5th Marines, for the period 
of January 1968 through March 1968 furnished by the 
Department of the Navy document numerous rocket attacks, 
mortar attacks and enemy infiltrations which occurred at 


Phu Loc 6, the base camp of the veteran's unit.  There was no 
documentation to confirm the veteran's allegations of his 
comrades being shot while eating instead of himself.  The 
Board observes that the corroborative nature of the evidence 
goes toward the veteran's credibility.

Second, the veteran alleges that he was hospitalized for 
corneal abrasions due to wearing his contact lens around the 
clock while in Company C.  Service medical records confirm 
that, on January 16, 1968, an ophthalmology examination 
revealed two old chalazions on the upper and lower eyelids.  
The veteran was told to remove his contacts, to remain off 
duty in the Da Nang area and to return to the eye clinic 
within four days.  On January 20, 1968, the veteran was 
admitted to the hospital for chalazion removal.  This 
documentation is consistent with the veteran's history 
reported to Dr. Oates in November 2002.

The evidence of the aforementioned non-combat stressors is 
not clearly convincing; however, the Board observes that the 
veteran is entitled to the benefit-of-the-doubt on the issue 
of stressor corroboration.  At a minimum, the evidence 
discussed above suggests the veteran was assigned to a unit 
targeted by mortar/rocket attacks even if only for a short 
period of time and was hospitalized in Da Nang in January 
1968 and had his eyes bandaged following the removal of 
chalazions.  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
service department reports do not specifically state that the 
veteran was present during the mortar/rocket attacks, but the 
records indicate plausibility.  Pentecost, 16 Vet. App. at 
128.  On that issue, the Board finds the evidence in relative 
equipoise, and resolves reasonable doubt in favor the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002).  As the aforementioned corroborated non-combat 
stressors form, in part, the basis of the veteran's current 
PTSD diagnosis, the Board concludes that the veteran suffers 
PTSD incurred in service.




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
submitted and the claim is reopened.

Service connection for PTSD is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

